   USDC IN/ND case 2:19-cv-00319-DRL document 35 filed 02/12/21 page 1 of 1


                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 JOSEPH HERO,

                        Plaintiff,

        v.                                                  CAUSE NO. 2:19-CV-319 DRL

 LAKE COUNTY BOARD OF ELECTIONS
 AND REGISTRATION,

                        Defendant.

                                             ORDER
       The Lake County Board of Elections and Registration filed an unopposed motion for belated

acceptance of designation of evidence filed in support of their motion for summary judgment. Good

cause and excusable neglect for belated acceptance exist because delay occurred from e-filing

difficulties and the filings are time-stamped within the deadline, though they were processed online

on February 11, 2021, a mere seven minutes after the deadline. See Fed. R. Civ. P. 6(b)(1)(B). The

court accordingly GRANTS the Election Board’s motion (ECF 34) and CLARIFIES that Joseph

Hero’s new response deadline runs 28 days from February 11, 2021. See N.D. Ind. L.R. 56-1(b)(1).

       SO ORDERED.
       February 12, 2021                             s/ Damon R. Leichty
                                                     Judge, United States District Court
